DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election of Group I corresponding to claims 1-10 in the reply on 10/19/2020 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Group, there being no allowable generic or linking claim.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “an outlet of a fuel cell of an air supply line” in lines 3-4.  It is unclear as to whether “an outlet” is a part of “a fuel cell” or “an air supply line”.  For the purpose of office action, “an outlet” is considered as a part of “a fuel cell”.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YOSHIDA (JP 2005150090 A, see English Machine Translation).
Regarding claim 1, YOSHIDA teaches an air supply control method of a fuel cell (see the air supply control method of a fuel cell system, see All Figs., Abstract and the following discussion), comprising:
adjusting, by a controller (see the controller 50), an opening of a pressure control valve (see the opening of the pressure regulating valve 14) in accordance with an opening map stored in advance (see the control program with predetermined pressure value and opening/closing the valve) (P13, The controller 50 is comprised by the computer for control, and performs control of each part operation / movement of a fuel cell system according to the control program) (P9, The exhaust passage 72 is provided with a pressure regulating valve 14 as a pressure regulator for adjusting the pressure (air pressure) of the supply air, and the air pressure supplied to the fuel cell 20 is maintained at a predetermined value. The supply air pressure is set by adjusting the compressor 12 and the pressure regulating valve 14 by the controller 50. The controller 50 is configured by a control computer system; P12, The pressure regulating valve 14 functions as a pressure regulator that sets the pressure (air pressure) of the supply air to the fuel cell 20. Detection signals (not shown) of the pressure sensors 51 and 52 are sent to the controller 50. The controller 50 sets the supply air pressure by adjusting the pressure regulating valve 14), wherein the pressure control valve is disposed at an outlet of a fuel cell of an air supply line for supplying air to the fuel cell and discharging air (see Figs. 1-2, 7-10) and adjusts air pressure in the air supply line (P12, The pressure regulating valve 14 functions as a pressure regulator that sets the pressure (air pressure) of the supply air to the fuel cell 20) (see Figs. 1-2, 7-10); 
determining, by the controller, whether an air pressure state of the air supply line is normal after adjusting the opening of the pressure control valve (P12, The pressure regulating valve 14 functions as a pressure regulator that sets the pressure (air 
operating, by the controller, the pressure control valve at a predetermined opening in response to determining that the air pressure state of the air supply line is abnormal (P6-P7, It is preferable that a relief mechanism is provided for releasing this gas to the outside when According to this configuration, when the system abnormalities in which the gas (for example, oxidizing gas) in the pressure adjusting chamber becomes abnormally high, the relief mechanism can function to release excessive gas pressure; The relief mechanism is considered to use the predetermined opening of the pressure regulating valve).

	Regarding claim 5, Applicant is directed above for a full discussion as applied to claim 1.
	YOSHIDA teaches in the adjusting of the opening of the pressure control valve in accordance with the opening map stored in advance, the opening map is stored based on air pressure in the air supply line  that optimizes efficiency of the fuel cell system (see the control program with predetermined pressure value and opening/closing the valve, which is necessarily programed to optimize efficiency of the fuel cell system).

	Regarding claim 6, Applicant is directed above for a full discussion as applied to claim 1.
	YOSHIDA teaches in the determining of the air pressure state of the air supply line, whether an air compressor supplying air to the air supply line normally operates is determined based on a performance map stored in advance (see the control program with predetermined pressure value and opening/closing the valve in the rejection of claim 1; P12, a pressure sensor 51 detects the supply air pressure, Detection signals (not shown) of the pressure sensors 54 .




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 

Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUMOTO (US 20170355279 A1) in view of YOSHIDA (JP 2005150090 A, see English Machine Translation).
	Regarding claim 1, Regarding the claimed “An air supply control method of a fuel cell, comprising: adjusting, by a controller, an opening of a pressure control valve in accordance with an opening map stored in advance, wherein the pressure control valve is disposed at an outlet of a fuel cell of an air supply line for supplying air to the fuel cell and discharging air and adjusts air pressure in the air supply line; determining, by the controller, whether an air pressure state of the air supply line is normal after adjusting the opening of the pressure control valve; and operating, by the controller, the pressure control valve at a predetermined opening in response to determining that the air pressure state of the air supply line is abnormal”, MATSUMOTO discloses the control unit 38 serves as function implementing units by causing a processor to implement a program (not illustrated) stored in a memory 42 [0025] and air (oxidant gas) is supplied to a cathode side of the fuel cell stack 14 [0036], but does not explicitly discloses the claimed feature.  However, YOSHIDA discloses a fuel cell system, wherein the pressure regulating valve 14 functions as a pressure regulator that sets the pressure (air pressure) of the supply air to the fuel cell 20 and the controller 50 sets the supply air pressure and the supply flow rate by adjusting the compressor 12 and the pressure regulating valve 14 (P12), wherein Figs. 1-2, 7-10 shows that the pressure regulating valve is disposed at an outlet of the fuel cell of the air supply line for supplying air to the fuel cell and discharging air (see Figs. 1-2, 7-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the pressure regulating valve disposed at an outlet of the fuel cell of 

	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
	Modified MATSUMOTO teaches starting, by the controller, a fuel cell system in a cold state and operating the fuel cell system in a cold driving mode (MATSUMOTO: see the activation of the fuel cell vehicle in a low temperature environment; see Fig. 3, [0030]-[0038], [0041]-[0045], [0061]) before adjusting the opening of the pressure control valve in accordance with the opening map stored in advance (see the rejection of claim 1).

	Regarding claim 3, Applicant is directed above for a full discussion as applied to claim 2.
	Modified MATSUMOTO teaches in the operating in the cold driving mode, the pressure control valve is operated at the predetermined opening (During the activation of the fuel cell vehicle in a low temperature environment, the pressure regulating valve is necessarily to be operated at the predetermined opening) (see the rejections of claims 1 and 2).

	Regarding claim 4, Applicant is directed above for a full discussion as applied to claim 2.
	Modified MATSUMOTO teaches determining, by the controller, whether to adjust the opening of the pressure control valve in accordance with the opening map stored in advance based on an operation temperature of the fuel cell, after operating in the cold driving mode (see Fig. 3, [0030]-[0038] of MATSUMOTO and P12 of YOSHIDA; Until the operation temperature of the fuel cell exceeds the threshold temperature, the fuel cell vehicle is considered to be operating in the cold driving mode.  After the operation temperature of the fuel cell exceeds the threshold the power generation of fuel cell stack starts and Detection signals of the pressure sensors are sent to the controller in order to determine whether to adjust the opening of the pressure regulating valve).

	Regarding claim 9, Applicant is directed above for a full discussion as applied to claim 1.
	Modified MATSUMOTO teaches stopping, by the controller, the cold operation mode (see the starting power generation of fuel cell stack after stopping the activation of the fuel cell vehicle in a low temperature environment) (see Fig. 3 of MATSUMOTO and the rejections of claims 1-4) and entering a normal operation mode when the air pressure state of the air supply line is determined to be normal (YOSHIDA: P6-P7, It is preferable that a relief mechanism is provided for releasing this gas to the outside when According to this configuration, when the system abnormalities in which the gas (for example, oxidizing gas) in the pressure adjusting chamber becomes abnormally high, the relief mechanism can function to release excessive gas pressure; After relief mechanism releases excessive gas pressure (corresponding to the claimed “when the air pressure state of the air supply line is determined to be normal”), the system enters a normal operation mode).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over YOSHIDA (JP 2005150090 A, see English Machine Translation) as applied to claim 1 above.
	Regarding claim 10, Applicant is directed above for a full discussion as applied to claim 1.
	YOSHIDA teaches in the operating of the pressure control valve at the predetermined opening, the predetermined opening is a maximum opening of the pressure control valve (It would have been obvious to choose the “maximum opening of the pressure regulating valve” from a finite number of identified, predictable solutions for the opening of the pressure regulating valve, because the pressure regulating valve is designed for opening and closing for regulating pressure, and one of ordinary skill in the art would appreciated that there two possible ways for the opening; “partial opening of the pressure regulating valve” and “maximum opening of the pressure regulating valve”).  



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726